Judgment reversed, with costs, and judgment directed in favor of the plaintiff, with costs. (See National House Cleaning Contractors, Inc. v. Bobaluc, 243 App. Div. 699.) Present —• Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; McAvoy and Glennon, JJ., dissent and vote for affirmance. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.